          Case 4:20-cv-01130-LPR Document 8 Filed 12/07/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


PHILIP HOLT                                                                       PLAINTIFF
ADC #167204

v.                            No: 4:20-cv-01130 LPR-PSH


BILL GILKEY                                                                     DEFENDANT


                                        JUDGMENT

       Pursuant to the Order filed on this day, it is CONSIDERED, ORDERED, and ADJUDGED

that Plaintiff Philip Holt’s Amended Complaint is DISMISSED WITHOUT PREJUDICE.

Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an in forma pauperis appeal of this

Judgment or the accompanying Order would not be taken in good faith.

       IT IS SO ADJUDGED this 7th day of December 2020.



                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
